DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding Claim 1 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“A method comprising: receiving an entity group including associations of entities grouped according to a measure of similarity, the entities including units of data extracted from a set of documents; assembling a vector, the assembling comprising evaluating a predefined entity analytic using the received entity group; and providing the vector to a second analytic.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could receive entity group associated with different similarities measured from set of documents using observation and evaluation. In addition, a human could further group set of vector based on their different types and provide the vector to an analytic model for evaluation either using pen and paper or in the human mind using observation and evaluation method. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 2 	
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“…evaluating the second analytic using the vector as an input to the second analytic to form an output.” 
These limitations, under its broadest reasonable interpretation in light of the specification, a human could evaluate the second analytic using the vector input simply by observation and evaluation then form an output based on the evaluation method. 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 3
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the vector includes features, the features including a set of values generated by the evaluation of the predefined entity analytic using the entity group.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify features included from the entity group and generate values associated with entity group using observation and evaluation. 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 4
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein evaluating the predefined entity analytic includes executing the predefined entity analytic with the received entity group to compute a vector value.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could calculate vector value based on the observation of the received entity group by observation and count the value associated with the entity group.   
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Regarding Claim 5
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the predefined entity analytic includes a count, a sum, a standard deviation, a distinct, an external query, a complex logic script, a time-series analytic, a time-window analytic, or a source document analytic.”
 This limitation just places restrictions on the type of predefined entity analytic include and doesn't change the fact that the underlying manipulations of the claim limitation could be mental.
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using 

Regarding Claim 6
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the second analytic includes: a predictive analytic configured to generate …data corresponding to a predictive output; a decision analytic configured to provide ..data corresponding to a decision generated by applying one or more rules to the vector; orAttorney Docket No. 35006-802001US a descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; generating a classification of the vector or the entity group based on at least the rule set; and providing …data corresponding to the classification.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could generate predictive output based on observation of a decision analytic either write down the output or verbally say out loud the predictive output. A human could further choose or select the rules associated with the entity group using observation and evaluation method and based on that a human could 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “electronic” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 7
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “further comprising extracting an entity from a document”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could easily extract an entity from a document by either memorizing or write down the detail features included inside a document on a piece of paper. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using 

Regarding Claim 8
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“further comprising assembling at least one record comprising at least one entity from at least one record source into a document.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could form or assemble record of entity group from the source of document using observation and assemble vectors from the document. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 9
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“wherein the receiving is by an entity group analyzer and from an entity group assembler; the assembling of the vector is using the entity group analyzer; and the providing the vector to the second analytic is performed by the entity group analyze”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could receive entity group data and analyze using observation method then based on the observation of the incoming entity group data a human could 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 10
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processor ….one computing system” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “receiving, the assembling, and the providing is performed by at least one data processor forming part of at least one computing system.” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 11
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “extracting the entities from the set of documents; persisting the entities in an entity store; persisting the documents in a document store; assembling the entities into the entity group; and evaluating the second analytic using the vector; wherein the second analytic includes: a predictive analytic configured to generate electronic data corresponding to a predictive output; a decision analytic configured to provide …data corresponding to a decision generated by applying one or more rules to the vector; or a descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; generating a classification of the vector or the entity group based on at least the rule set; and providing …data corresponding to the classification.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate predictive output based on observation of a decision analytic either write down the output or verbally say out loud the predictive output. A human could further choose or select the rules associated with the entity group using observation and evaluation method and based on that a human could generate its classifications associated with the entity group associated with its rules using observation and evaluation method. 
Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “electronic” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Regarding Claim 12
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the predefined entity analytic calculates a feature using logic, the logic including a count, a sum, a standard deviation, a distinct, an external query, a complex logic script, a time-series analytic, a time-window analytic, or a source document analytic.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could calculate math which include summation, standard deviation or compute time-series analytics using pen and paper. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 

Regarding Claim 13
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“…receiving an entity group including associations of entities grouped according to a measure of similarity, the entities including units of data extracted from a set of documents; assembling a vector, the assembling comprising evaluating a predefined entity analytic using the received entity group; and providing the vector to a second analytic.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could receive entity group associated with different similarities measured from set of documents using observation and evaluation. In addition, a human could further group set of vector based on their different types and provide the vector to an analytic model for evaluation either using pen and paper or in the human mind using observation and evaluation method. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract “A system comprising: at least one data processor; and memory …processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 14
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“further comprising assembling at least one record comprising at least one entity from at least one record source into a document.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify features included from the entity group and generate values associated with entity group using observation and evaluation. 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding Claim 15
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“further comprising assembling at least one record comprising at least one entity from at least one record source into a document.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could identify features included from the entity group and generate values associated with entity group using observation and evaluation. 

Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using 

Regarding Claim 16
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“further comprising assembling at least one record comprising at least one entity from at least one record source into a document.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could calculate vector value based on the observation of the received entity group by observation and count the value associated with the entity group.   

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “ computer-implemented , sensor”, buffer memory,  and processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 17
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“further comprising assembling at least one record comprising at least one entity from at least one record source into a document.”


Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Regarding Claim 18
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“wherein the second analytic includes: a predictive analytic configured to generate electronic data corresponding to a predictive output; a decision analytic configured to provide electronic data corresponding to a decision generated by applying one or more rules to the vector; or a descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; generating a classification of the vector or the entity group based on at least the rule set; and providing electronic data corresponding to the classification.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could generate predictive output based on observation of a decision analytic either write down the output or verbally say out loud the predictive output. A human could further choose or select the rules associated with the entity group using observation and evaluation method and based on that a human could generate its classifications associated with the entity group associated with its rules using observation and evaluation method. 


Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “electronic” as drafted, is 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 19
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“the operations further comprising extracting an entity from a document.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could easily extract an entity from a document by either 
Step 2A Prong 2: the claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding Claim 20
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
	“…receiving an entity group including associations of entities grouped according to a measure of similarity, the entities including units of data extracted from a set of documents; assembling a vector, the assembling comprising evaluating a predefined entity analytic using the received entity group; and 18 Attorney Docket No. 35006-802001US providing the vector to a second analytic.”
These limitations, under its broadest reasonable interpretation in light of the specification, a human could receive entity group associated with different similarities measured from set of documents using observation and evaluation. In addition, a human could further group set of vector based on their different types and provide the vector to an analytic model for evaluation either using pen and paper or in the human mind using observation and evaluation method. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of A non-transitory computer program product storing instructions …processor forming part of at least one computing system, …processor” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michalak et al. (US Pat. No. 9535902 B1) in view of Ripley et al. (US 2016/0127195 A1). 
Regarding claim 1
Michalak teaches a method comprising: receiving an entity group including associations of entities grouped according to a measure of similarity, (abstract “In one embodiment, a method includes obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities. The method also includes obtaining structured data including predefined attributes associated with the entities, and com paring attributes associated with a first coreference unit with attributes associated with a second coreference unit.” And see col 25 lines 30-38 “Computing the similarity may include forming, from features that include attributes determined from the unstructured text data, a first feature vector representation of the first coreference unit, forming, from features that include attributes determined from the structured entity data, a second feature vector representation of the second coreference unit, and computing a similarity between the first feature vector and the second feature Vector.”))
the entities including units of data extracted from a set of documents; (Examiner notes that data are extracted from plurality of documents see col 7 lines 5-15 “In some embodiments, the Knowledge Base 126 can be a combination of persistent storage and intelligent data caching that can enable rapid storage and retrieval of entities, concepts, relationships, text documents and related metadata. This can include the text content of messages, the categorized individual tokens and semantic token groups comprising those messages and metadata such as properties, relationships and events.”)
assembling a vector, (col 25 lines 30-38 “Computing the similarity may include forming, from features that include attributes determined from the unstructured text data, a first feature vector representation of the first coreference unit, forming, from features that include attributes determined from the structured entity data, a second feature vector representation of the second coreference unit, and computing a similarity between the first feature vector and the second feature Vector.”)
the assembling comprising evaluating a predefined entity analytic using the received entity group; (Examiner notes that the extract data have feature vectors and the feature vectors are being compared and evaluate to see if they are off the same entity or not see col 25 lines 1-8 “At operation 910 it is determined based on the comparison of the coreference units, whether the first coreference unit and the second coreference unit both correspond to the same entity. The method 900 may further include, in response to determining that the first coreference unit and the second coreference unit both cor respond to the same entity, resolving the first coreference unit and the second coreference unit to the same entity.”)
Michalak does not teach and providing the vector to a second analytic. 
Ripley teaches and providing the vector to a second analytic. (Para [0032] “The network analyzer 220 can reduce the dimensionality of the network 212 into a vector 230 and transmit the vector 230 to analytics such as a predictive model analytic 240[corresponds to second analytic], a decision model analytic 250, and/or a descriptive model analytic 260. The analytics can provide an output 270, which can be a prediction 242, a decision 252, and/or a classification 262. The output 270 can be passed back to the network 212 analyzer further analysis.”)
Michalak and Ripley are analogous art because they are both directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social net work analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 
Regarding claim 2
Michalak in view of Ripley teaches the method of claim 1. 
Ripley further teaches the method further comprising evaluating the second analytic using the vector as an input to the second analytic to form an output. (Para [0050] “At 310, the vector 230 is assembled after analyzing the network 212. At 312, the vector 230 is passed to one or more model analytics. At 314, the model analytics generate the output. At 316, the output 270 is transmitted to the user interface 280.”)
Michalak and Ripley are analogous art because they are both directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 
Regarding claim 14
Claim 14 recites analogous limitations to claim 2 and therefore is rejected on the same ground as claim 2.

Regarding claim 3
Michalak in view of Ripley teaches the method of claim 1. 
Michalak further teaches wherein the vector includes features, (col 23 lines 47-57 “Coreference unit A may be a Sub-entity representation of the coreferent chains of mentions of enti ties within the unstructured text, wherein the structured attributes may be stored in attribute feature vectors. With respect to coreference unit B, the attributes may be associated with structured entities stored in a structured data source 806, which may include an external data store and/or predefined lexicon. The sub-entity representation of coreference unit B may have the attributes taken from structured data received from the structured data source 806, with the attributes being stored in/as attribute feature vectors.”)
Ripley further teaches the features including a set of values generated by the evaluation of the predefined entity analytic using the entity group. (Examiner notes that the vector value are shown in Table 9 see para [0042] “The network analytics 228 can also analyze time-series data to deter mine, among other things, the change in or trends of the network 212 over time. One example of the output 270 of the network analytics 228 is shown in Table 9. In our example, the network analytics 228 can calculate quantities that describe the network 212, e.g. number of claims, number of claimants, or number of shared addresses.”)
Michalak and Ripley are analogous art because they are both directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 
Regarding claim 15
Claim 15 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3.

Regarding claim 4
Michalak in view of Ripley teaches the method of claim 1. 
Ripley further teaches wherein evaluating the predefined entity analytic includes executing the predefined entity analytic with the received entity group to compute a vector value. (Examiner notes that the vector value are shown in Table 9 see para [0042] “The network analytics 228 can also analyze time-series data to deter mine, among other things, the change in or trends of the network 212 over time. One example of the output 270 of the network analytics 228 is shown in Table 9. In our example, the network analytics 228 can calculate quantities that describe the network 212, e.g. number of claims, number of claimants, or number of shared addresses.”)

Regarding claim 16
Claim 16 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4.

Regarding claim 5
Michalak in view of Ripley teaches the method of claim 1. 
Michalak further teaches wherein the predefined entity analytic includes a count, a sum, a standard deviation, a distinct, an external query, (col 21 lines 1-6 “structured data may be received from an external structured data store that stores attributes associated with one or more entities. The external structured data may have been pre prepared in the form of an XML file, and a unique identifier may have been pre-specified for each entity in the external data set. In other words, representations of external data may be pre-prepared before it is ingested. The external data may be ingested through a workflow that is distinct from the ingestion processes associated with Local Analytics (e.g., Read functions).”)
Ripley further teaches wherein the predefined entity analytic includes a count, a sum, a standard deviation, a distinct, an external query, a complex logic script, a time-series analytic, (para [0042] “Examples of the types of queries that the network analytics 228 can address are "calculate the average dollaramount of transactions going between Person A and Person B.” “does this graph contains a record from a watch list,” “is this graph fully connected.” “does this graph contain a middle-man structure?” The network analytics 228 can also analyze time-series data to determine, among other things, the change in or trends of the network 212 over time.”) a time-window analytic, or a source document analytic. 
Michalak and Ripley are analogous art because they are both directed to data analytics. 
Michalak to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 
Regarding claim 17
Claim 17 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5.

Regarding claim 6
Michalak in view of Ripley teaches the method of claim 1. 
Ripley further teaches wherein the second analytic includes: a predictive analytic configured to generate electronic data corresponding to a predictive output; para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262.”)
a decision analytic configured to provide electronic data corresponding to a decision generated by applying one or more rules to the vector; (para [0046] “The decision model analytics 250 can accept the vector 230 and execute the decision model analytics 250 (e.g. Blaze, Drools) to make a decision 252 about a course of action. The decision 252 can be restricted by one more rules that can be integrated into the execution of the decision model analytics 250. For example, the rule might say “assert fact: auto body shop >20 miles from claimant home address' and “assert fact: same car involved in 2 accidents”)
or a descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; 
generating a classification of the vector or the entity group based on at least the rule set; (para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262. The description can classify the vector 230, the network 212, or any other quantity or data structure according to a rule set. For example, the descriptive model can examine a network 212 and classify the network 212 as a Claimant/Provider Collusion Ring” network 212. The classification 262 can then be transmitted to the user, or as dis cussed below, returned to one or more analytics for further analysis.”)
 (Para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262.”)
Michalak and Ripley are analogous art because they are both directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 
Regarding claim 7
Michalak in view of Ripley teaches the method of claim 1. 
Michalak further teaches the method further comprising extracting an entity from a document. (FIGS. 8A and 8B shows “diagrams illustrating a process for resolving entities provided in structured data with entities extracted from unstructured data, in accordance with one embodiment of the present disclosure.” Unstructured data contains document as evidence by col 6 lines 16-21 “In the Read phase (see, e.g., “Read' at block 106), unstructured data 108 (e.g., web, email, instant messaging, or social media data) and structured data 110 (e.g., customer information, orders or trades, transactions, or reference data) can be ingested and natural language processing (NLP), entity extraction, and fact extraction can be performed.”)
Regarding claim 19
Claim 19 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7.

Regarding claim 8  
Michalak in view of Ripley teaches the method of claim 1. 
Michalak further teaches the method further comprising assembling at least one record comprising at least one entity from at least one record source into a document. (Col 21 lines 37-48 “Structured data may be obtained from external entity storage resources such as entity data stores and/or lexicons. The entity data stores can contain entity attributes and relationships amongst entities (e.g., persons and organizations). As an example, a financial institution database may include the following pieces of information about a company: company name, stock ticker, board of director members, headquarters address, corporate id, telephone numbers, and business segment. The lexicons can be lists of names of like-typed pieces of information (e.g., names, phone numbers) that may have special significance and may be identified within unstructured text.”)

Regarding claim 9 
Michalak in view of Ripley teaches the method of claim 1. 
Michalak further teaches wherein the receiving is by an entity group analyzer and from an entity group assembler; (col 2 lines 14-20 “In one embodiment, the computer-readable medium stores instructions which, when executed by one or more processors[corresponds to entity group assembler], cause a computer to perform functions that include obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities.”)
the assembling of the vector is using the entity group analyzer; (col 2 lines 14-20 “In one embodiment, the computer-readable medium stores instructions which, when executed by one or more processors, cause a computer to perform functions that include obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities.”)
Ripley further teaches and the providing the vector to the second analytic is performed by the …group analyzer. (Para [0032] “The network analyzer 220 can reduce the dimensionality of the network 212 into a vector 230 and transmit the vector 230 to analytics such as a predictive model analytic 240[corresponds to second analytic], a decision model analytic 250, and/or a descriptive model analytic 260. The analytics can provide an output 270, which can be a prediction 242, a decision 252, and/or a classification 262. The output 270 can be passed back to the network 212 analyzer further analysis.”)
Michalak and Ripley are analogous art because they are both directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 

Regarding claim 10
Michalak in view of Ripley teaches the method of claim 9. 
Michalak further teaches wherein the receiving, the assembling, and the providing is performed by at least one data processor forming part of at least one computing system. (Col 2 lines 14-20 “In one embodiment, the computer-readable medium stores instructions which, when executed by one or more processors, cause a computer to perform functions that include obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities.”)

Regarding claim 11
Michalak in view of Ripley teaches the method of claim 1. 
Michalak further teaches the method further comprising: extracting the entities from the set of documents; (FIGS. 8A and 8B shows “diagrams illustrating a process for resolving entities provided in structured data with entities extracted from unstructured data, in accordance with one embodiment of the present disclosure.” Unstructured data contains document as evidence by col 6 lines 16-21 “In the Read phase (see, e.g., “Read' at block 106), unstructured data 108 (e.g., web, email, instant messaging, or social media data) and structured data 110 (e.g., customer information, orders or trades, transactions, or reference data) can be ingested and natural language processing (NLP), entity extraction, and fact extraction can be performed.”)
(col 21 lines 37-41 “Structured data may be obtained from external entity storage resources such as entity data stores and/or lexicons. The entity data stores can contain entity attributes and relationships amongst entities (e.g., persons and organizations).”)
persisting the documents in a document store; (col 8 lines 60-65 “Global Analytics 112 can Support incremental updates Such that, rather than having to reprocess an entire data corpus whenever new documents are added to the Knowledge Base 126, analytics performed on the new data can be incorporated with the analysis already contained in the Knowledge Base 126.”)
assembling the entities into the entity group; (col 25 lines 30-38 “Computing the similarity may include forming, from features that include attributes determined from the unstructured text data, a first feature vector representation of the first coreference unit, forming, from features that include attributes determined from the structured entity data, a second feature vector representation of the second coreference unit, and computing a similarity between the first feature vector and the second feature Vector.”)
Ripley further teaches and evaluating the second analytic using the vector; (FIG. 4 item 312 pass vector to model[corresponds to second analytic] and item 314 generate output after evaluation is done by the model.)
wherein the second analytic includes: a predictive analytic configured to generate electronic data corresponding to a predictive output; (para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262.”)
a decision analytic configured to provide electronic data corresponding to a decision generated by applying one or more rules to the vector; (para [0046] “The decision model analytics 250 can accept the vector 230 and execute the decision model analytics 250 (e.g. Blaze, Drools) to make a decision 252 about a course of action. The decision 252 can be restricted by one more rules that can be integrated into the execution of the decision model analytics 250. For example, the rule might say “assert fact: auto body shop >20 miles from claimant home address' and “assert fact: same car involved in 2 accidents”)
or Attorney Docket No. 35006-802001USa descriptive analytic configured to perform operations comprising selecting a rule set to apply to the vector, to the entity group, or to both, by accessing a stored collection of rule sets; 
generating a classification of the vector or the entity group based on at least the rule set; (para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262. The description can classify the vector 230, the network 212, or any other quantity or data structure according to a rule set. For example, the descriptive model can examine a network 212 and classify the network 212 as a Claimant/Provider Collusion Ring” network 212. The classification 262 can then be transmitted to the user, or as dis cussed below, returned to one or more analytics for further analysis.”)
(Para [0047] “The descriptive model analytics 260 can examine the vector 230, the network 212, or any combination or sub combination thereof, and generate output 270 in the form of a classification 262.”)
Michalak and Ripley are analogous art because they are both directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 


Regarding claim 12
Michalak in view of Ripley teaches the method of claim 1. 
Michalak further teaches wherein the predefined entity analytic calculates a feature using logic, the logic including a count, a sum, a standard deviation, a distinct, an external query, (col 21 lines 1-6 “structured data may be received from an external structured data store that stores attributes associated with one or more entities. The external structured data may have been pre prepared in the form of an XML file, and a unique identifier may have been pre-specified for each entity in the external data set. In other words, representations of external data may be pre-prepared before it is ingested. The external data may be ingested through a workflow that is distinct from the ingestion processes associated with Local Analytics (e.g., Read functions).”)
Ripley further teaches a complex logic script, a time-series analytic, (Para [0042] “Examples of the types of queries that the network analytics 228 can address are "calculate the average dollaramount of transactions going between Person A and Person B.” “does this graph contains a record from a watch list,” “is this graph fully connected.” “does this graph contain a middle-man structure?” The network analytics 228 can also analyze time-series data to determine, among other things, the change in or trends of the network 212 over time.”) a time-window analytic, or a source document analytic. 
Michalak and Ripley are analogous art because they are both directed to data analytics. 
Michalak to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 

Regarding claim 13
Michalak teaches a system comprising: at least one data processor; (col 2 lines 14-20 “In one embodiment, the computer-readable medium stores instructions which, when executed by one or more processors, cause a computer to perform functions that include obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities.”)
(col 26 lines 62-66 “As shown, the computer 1100 includes a processing unit 1102, a system memory 1104, and a system bus 1106 that couples the memory 1104 to the processing unit 1102. The computer 1100 further includes a mass storage device 1112 for storing program modules.”)
receiving an entity group including associations of entities grouped according to a measure of similarity, (abstract “In one embodiment, a method includes obtaining unstructured text data including a plurality of references corresponding to entities, and determining, from the unstructured text data, attributes associated with the entities. The method also includes obtaining structured data including predefined attributes associated with the entities, and com paring attributes associated with a first coreference unit with attributes associated with a second coreference unit.” See col 25 lines 30-38 “Computing the similarity may include forming, from features that include attributes determined from the unstructured text data, a first feature vector representation of the first coreference unit, forming, from features that include attributes determined from the structured entity data, a second feature vector representation of the second coreference unit, and computing a similarity between the first feature vector and the second feature Vector.”)
the entities including units of data extracted from a set of documents; (FIGS. 8A and 8B shows “diagrams illustrating a process for resolving entities provided in structured data with entities extracted from unstructured data, in accordance with one embodiment of the present disclosure.” Unstructured data contains document as evidence by col 6 lines 16-21 “In the Read phase (see, e.g., “Read' at block 106), unstructured data 108 (e.g., web, email, instant messaging, or social media data) and structured data 110 (e.g., customer information, orders or trades, transactions, or reference data) can be ingested and natural language processing (NLP), entity extraction, and fact extraction can be performed.”)
assembling a vector, (col 25 lines 30-38 “Computing the similarity may include forming, from features that include attributes determined from the unstructured text data, a first feature vector representation of the first coreference unit, forming, from features that include attributes determined from the structured entity data, a second feature vector representation of the second coreference unit, and computing a similarity between the first feature vector and the second feature Vector.”)
the assembling comprising evaluating a predefined entity analytic using the received entity group; (Examiner notes that the extract data have feature vectors and the feature vectors are being compared and evaluate to see if they are off the same entity or not see col 25 lines 1-8 “At operation 910 it is determined based on the comparison of the coreference units, whether the first coreference unit and the second coreference unit both correspond to the same entity. The method 900 may further include, in response to determining that the first coreference unit and the second coreference unit both cor respond to the same entity, resolving the first coreference unit and the second coreference unit to the same entity.”)
Michalak does not teach and providing the vector to a second analytic. 
Ripley teaches and providing the vector to a second analytic. (Para [0032] “The network analyzer 220 can reduce the dimensionality of the network 212 into a vector 230 and transmit the vector 230 to analytics such as a predictive model analytic 240[corresponds to second analytic], a decision model analytic 250, and/or a descriptive model analytic 260. The analytics can provide an output 270, which can be a prediction 242, a decision 252, and/or a classification 262. The output 270 can be passed back to the network 212 analyzer further analysis.”)
Michalak and Ripley are analogous art because they are both directed to data analytics. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Michalak to incorporate the teaching of Ripley to include social network analysis and predictive analysis.
One of ordinary skill in the art would have been motivated to make this modification in order to “improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data” for the purpose of reducing social network analytics process as disclosed by Ripley (para [0002] “When people hear the term social network analysis, the common misconception is that it pertains exclusively to online social network (Facebook, Twitter, and LinkedIn etc.) data. Although the data contained in these social platforms could be valuable for social networks analysis, it is not required nor the prime use case of SNA. SNA is intended to build and analyze networks present in the in house data of a user and optionally third-party data. In particular, SNA improves analytical decisions by understanding entities relative to their relationships with other entities within large sets of data.”). 

Regarding claim 20
 Claim 20 recites analogous limitations to independent claim 13 and therefore is rejected on the same ground as independent claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/V.M./Examiner, Art Unit 2126       
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126